Citation Nr: 1223877	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right ulnar neuropathy.

2.  Entitlement to service connection for left ulnar neuropathy.

3.  Entitlement to an initial rating higher than 10 percent for service-connected migraine headaches. 


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1999 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In this case, the Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to insure a complete review of the evidence.   

The Board notes that the Veteran requested a personal hearing before the Board to be held at the local RO on her March 2009 VA Form 9.  However, she later withdrew the hearing request in April 2009.  She also requested a hearing before a Decision Review Officer (DRO) in February 2009; however, after receiving notice of the hearing scheduled for May 2009, she did not appear for the scheduled hearing or request its postponement.  Thus, both of the Veteran's hearing requests are withdrawn.  

This case was previously remanded by the Board in November 2010 for further evidentiary development and is now ready for disposition.  


FINDINGS OF FACT

1.  A preponderance of the evidence weighs against finding that the Veteran has a current diagnosis of right ulnar neuropathy.

2.  Resolving reasonable doubt in her favor, the Veteran's current left ulnar neuropathy manifested to a compensable degree within one year of separation from active service and, thus, is presumed to have been incurred therein.

3.  For the portion of the claim/appeal period prior to May 18, 2009, the Veteran's service-connected migraine headaches are not shown to be manifested by prostrating attacks occurring an average of once a month so as to more closely approximate the schedular criteria for a 30 percent rating under Diagnostic Code (DC) 8100.  

4.  Resolving reasonable doubt in the Veteran's favor, her service-connected migraine headaches are shown to be manifested by prostrating attacks occurring two times per week so as to more closely approximate the schedular criteria for a 30 percent rating under DC 8100 from May 18, 2009, forward.  However, there is no evidence that the migraine headaches are also productive of severe economic inadaptability so as to warrant a 50 percent rating under DC 8100.   


CONCLUSIONS OF LAW

1.   Right ulnar neuropathy was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The Veteran's left ulnar neuropathy is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2011).

3.  The criteria for an initial evaluation higher than 10 percent for service-connected migraine headaches have not been met or approximated for the portion of the claim/appeal period prior to May 18, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.125, 4.126, 4.124a, DC 8100 (2011).  

4.  The criteria for an initial evaluation of 30 percent for service-connected migraine headaches have been approximated for the portion of the claim/appeal period from May 18, 2009 forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.125, 4.126, 4.124a, DC 8100 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record, to include records contained in her Virtual VA folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102.

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as neuropathy (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

At the outset, the Board notes that the Veteran is not in receipt of any military citations clearly indicative of combat service or otherwise shown through service records to have had combat service.  For these reasons, we find that the presumption afforded combat Veterans does not apply in this case.  

Right ulnar neuropathy

The Veteran filed the current claim seeking service-connection compensation benefits for right ulnar neuropathy in April 2007, less than a month after separating from active service.  She contends that symptoms of right ulnar neuropathy first manifested during her period of active military service.  She further asserts that she was referred to a physician during her period of active service and he diagnosed right ulnar neuropathy.  See November 2008 Notice of Disagreement (NOD).  The Veteran is right-handed.  See, e.g., February 1999 report of medical history.    
  
The Veteran's STRs show that she was referred to a neurologist in January 2007 for evaluation of various neurologic complaints, to include occasional numbness in the tip of the fingers almost every other week.  However, the examining neurologist noted that her neurological examination was normal.  He then wrote that that her occasional numbness of the hand could be related to carpal tunnel syndrome.  He ordered an electromyelogram study (EMG) and nerve conduction study of the upper extremities for evaluation of carpal tunnel syndrome at that time.  Neither the results of the study, nor any subsequent treatment records from the physician, are included in the record.  The record reflects that the RO's attempts to obtain such records from the physician have been unsuccessful.      

Regardless, the Veteran has stated that she was diagnosed with right ulnar neuropathy by the physician.  See id.  As a lay person, she is competent to report a contemporaneous medical diagnosis.  However, after review of the evidentiary record, we do not find her statement convincing.  

When the Veteran told the June 2007 VA medical examiner that the nerve conduction study results revealed negative findings for the left upper extremity but positive findings for the right, she expressed uncertainty as to whether such findings were related to the diagnosis of carpal tunnel syndrome or ulnar neuropathy.  This statement clearly shows that the Veteran was not certain of the medical diagnosis to which her neurologic symptomatology had been attributed.  Because it was made closer in time to having undergone the EMG study, it is deemed more credible than the statement made in her NOD.   

Although the June 2007 VA medical examiner diagnosed bilateral mild ulnar neuropathy, with right greater than left, the diagnosis appears to have been primarily based on EMG study results as related by the Veteran.  The examiner specifically referenced the EMG studies when noting the diagnosis.  However, he admittedly had not reviewed the nerve conduction study results when he made the diagnosis of right ulnar neuropathy and apparently had assumed that the diagnosis would be confirmed once the Veteran submitted the EMG results.  See December 2010 VA medical examination report.  

At a subsequent December 2010 VA medical examination, the same examiner wrote that the Veteran demonstrated a positive Tinel's sign on the right side at a subsequent December 2010 VA medical examination and further wrote that the Veteran had findings consistent with a right ulnar mononeuropathy which could be diagnosed clinically.  However, he also ordered nerve conduction studies at that time after receiving clarification from the Veteran that she had believed that VA would either order nerve conduction studies or review her old studies.  

The January 2011 nerve conduction studies, which are the only study results of record, revealed normal ulnar sensory and motor studies on the right.  

Although the medical examiner provided a supplemental medical opinion in January 2011 wherein he stated that he stood by the diagnosis of right ulnar neuropathy, he admitted that "paradoxically" the diagnostic test did not show any conductance abnormalities on the right ulnar nerve.  Because the VA medical examiner did not provide adequate rationale for his diagnosis, particularly in light of the study results, and the medical picture appeared to be more complex than originally believed, the RO sought a supplemental medical opinion from a neurologist.  See December 2011 Deferred Rating Decision.  

A VA neurologist reviewed the Veteran's record in January 2012 and found no current disability of right ulnar neuropathy.  In rendering his opinion, he noted that, aside from carpal tunnel syndrome, there was no other significant documentation in the STRs of neurologic problems of either arm.  He further noted that the January 2011 EMG showed normal sensory and motor studies on the right.   

The reviewing neurologist has specialized expertise in the area of neurological disorders and found no diagnosis of right ulnar neuropathy.  Also, unlike the medical examiner, he provided adequate rationale for his conclusions, which were consistent with the January 2011 EMG studies.  It is notable that the reviewing neurologist found these studies to be of "prime relevance".  For these reasons, we find the reviewing neurologist's medical opinion to be of far greater probative value than the medical opinion of the VA medical examiner despite the examiner's notation that he had consulted with a neurologist in evaluating the Veteran's claimed disability.  See December 2010 VA medical examination report.   

While the Board recognizes that the Veteran has asserted that her current symptoms of numbness involving the right upper extremity are attributable to right ulnar neuropathy, she is not competent to diagnose the claimed disorder or attribute such symptomatology to the claimed diagnosis (she can report a symptom, but cannot diagnoses her own condition).  Furthermore, we do not find her assertion that the neurologist to whom she was referred during service for such symptomatology diagnosed her with right ulnar neuropathy to be credible evidence, as explained above.  For these reasons, her statements in this regard are afforded limited probative value.   

Moreover, the reviewing neurologist, who is competent to diagnose neurological disorders, seemed to indicate in his January 2012 medical opinion that such symptomatology was attributable to right carpal tunnel syndrome.  Service connection for right carpal tunnel syndrome was established in an April 2012 rating decision.  Thus, her symptomatology is contemplated in the rating assigned for that disability.  

Thus, for the foregoing reasons, the Board concludes that the Veteran is not entitled to service-connected compensation benefits.  Indeed, the probative and credible evidence of record does not show that she has suffered from the claimed disorder of right ulnar neuropathy at any time during the claim/appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage.  Therefore, the preponderance of the evidence is against the claim, and service connection is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

Left ulnar neuropathy

As above, the Veteran filed the current claim seeking service-connection compensation benefits for left ulnar neuropathy in April 2007, less than a month after separating from active service.  Again, she contends that symptoms of left ulnar neuropathy first manifested during her period of active military service and she was diagnosed left ulnar neuropathy during service.  See November 2008 Notice of Disagreement (NOD).  

The Board initially notes that the STRs are devoid of any findings of left ulnar neuropathy.  Also, the January 2012 reviewing neurologist concluded that the Veteran's left ulnar neuropathy was not caused by, or a result of, military service, on the bases that medical evaluation in service made no proposals of ulnar neuropathy.  

Nonetheless, less than a year after separating from active service, the Veteran underwent medical examination in connection with her claim and demonstrated mild positivity on neurological examination of the left ulnar nerve.  Left ulnar neuropathy was diagnosed at that time pending review of EMG study results.  While the 2007 EMG study referenced by the examiner was never submitted and is otherwise unavailable for review, left ulnar neuropathy at the elbow (cubital tunnel syndrome) was later confirmed by the January 2011 nerve conduction study.  The symptoms reported by the Veteran at the June 2007 VA medical examination included numbness in the digits of the left ulnar distribution.  She similarly reported having numbness in the digits when she underwent the nerve conduction study in January 2011.  The examining neurologist indicated that such symptoms were attributable to a slowing of the left ulnar motor nerve across the elbow. 

Thus, in consideration of the foregoing, the Board finds that the lay and medical evidence sufficiently shows that characteristic manifestations of left ulnar neuropathy were demonstrated during the first post-service year despite the fact that the current record does not confirm left ulnar neuropathy until the 2011 EMG study.  

Furthermore, left ulnar neuropathy is shown to have been manifested to a compensable degree during the presumptive period.  

Under DC 8516, complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, DC 8516.  For incomplete paralysis, which is the case here, a 10 percent rating is assigned for a "mild" disability; a 20 percent rating is assigned for a "moderate" disability afflicting the non-dominant hand, and a 30 percent rating is assigned for a "severe" disability afflicting the non-dominant hand.  

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

In this case, the Board notes that the Veteran has consistently complained of intermittent numbness in the tips of her fingers at examinations throughout the claim/appeal period, to include the June 2007 VA medical examination.  Additionally,  physical examination of the ulnar nerve at the June 2007 VA medical examination showed mild positivity on the left for Tinel's sign and increased tingling and nerve sensations into the fourth and fifth digits with flexion of the left elbow greater than 60 seconds.  The examiner further specifically described the severity of ulnar neuropathy as "mild".  

In consideration of the reported symptomatology at that time and the examiner's characterization of the Veteran's left ulnar neuropathy as "mild", we resolve reasonable doubt in the Veteran's favor in finding that the 10 percent schedular rating has been approximated under DC 8516 such that her left ulnar neuropathy is shown to have manifested to a compensable degree within one year of separation from active military service.  

Therefore, as the lay and medical evidence sufficiently establishes that characteristic manifestations of left ulnar neuropathy were demonstrated to a compensable degree during the first post-service year, service connection is presumed for left ulnar neuropathy.  The Veteran's appeal is granted.    

Higher initial rating for migraines

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119   (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection for migraine headache, with a 10 percent rating effective March 23, 2007 (i.e., the day after separating from active service), was awarded by the RO in the October 2007 rating decision.  The Veteran has appealed the initial rating assigned.  

The Veteran's migraine headaches are evaluated under the criteria found at 38 C.F.R § 4.124a, DC 8516.  Upon review of the evidentiary record and potentially applicable diagnostic codes, we find no other diagnostic code and/or rating schedule under which it would be appropriate to evaluate the Veteran's headache disability.  See Schafrath, supra.  

DC 8100 provides a 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and a 10 percent rating for migraines with characteristic prostrating attacks averaging one in 2 months over last several months.  38 C.F.R. § 4.124a, DC 8100.

Neither the Court nor the rating criteria define "prostrating."  12 Vet. App. 119   (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a "prostrating" attack).  By way of reference, the Board notes that according to WEBSTER'S II NEW COLLEGE DICTIONARY, THIRD EDITION (2005), p. 909, "prostration" is defined as "the act of prostrating oneself or the state of being prostrate" and "complete exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th Ed. 2003), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Prior to May 18, 2009

When the Veteran first underwent examination in connection with her claim in June 2007, she reported having migraine headaches almost every two days lasting up to three to three days and generally occurring in the occipital region, with increasing photophobia and phonophobia to high-pitched sounds and nausea more than 50% of the time.  However, she specifically reported that she had been prescribed Maxalt as an abortive medication for her headaches.  She further explained that when she used Maxalt within the first half hour of her headaches her pain was decreased and she would not be prostrated or have prostrating episodes.  She stated that she felt that she could still function but could not do a lot of physical activity due to her migraines.  

The Board finds nothing to suggest that the Veteran's lay report regarding the severity of her migraine headaches is not credible.  Therefore, by the Veteran's own admission, she was not having characteristic prostrating attacks at that time.      

The Board further notes that the Veteran admitted in her November 2008 NOD that she continued to take prescribed Maxalt, which provided some relief for her migraines despite coming with side effects such as drowsiness, weakness and fatigue, and tingling in the arms and face.  While she vaguely alluded to having migraines that "at times" could be so intense that she had to isolate herself into complete darkness and silence and could not function, she did not indicate the frequency of such times or suggest that she had prostrating attacks occurring on average once a month at that time.      

Thus, for the portion of the claim/appeal period prior to May 18, 2009, the preponderance of the evidence weighs against finding that a rating higher than 10 percent is warranted for migraine headaches.

From May 18, 2009

When the Veteran underwent VA medical examination in May 2009, she continued to report having headaches every two to three days with nausea, photosensitivity, and peripheral blurring of vision; however, she further stated that she was prostrated two days per week.  She also indicated that she was no longer using Maxalt due to its side effects.  Although the examiner noted that he could not confirm the Veteran's prostrating episodes, the Veteran is competent to report such episodes and there is nothing in the current record to show that her account of such episodes is not credible.  Therefore, resolving reasonable doubt in the Veteran's favor, we find that a 30 percent disability rating is warranted from May 18, 2009 (the date of the medical examination), forward.       

However, the next higher rating of 50 percent is not warranted for this portion of the appeal period.   Although the Veteran reported that she missed two days of work every other week at the May 2009 VA medical examination, she has since had the opportunity to provide sick leave statements in support of her appeal and has not done so.  Even if we assume that her statement is credible for the purposes of this adjudication, the fact that she has no more sick leave alone does not necessarily show severe economic inadaptability.  Moreover, she explained that she took sick leave because of her migraines and other issues.  Thus, by her own admission, she has taken sick leave due to a combination of disabilities, not only migraines.  Therefore, this evidence does not suggest severe economic inadaptability attributable to her service-connected migraine disability such that a higher rating is warranted for this portion of the claim/appeal period.   

Thus, in summary, the preponderance of the evidence weighs against finding that the Veteran is entitled to a rating higher than 10 percent for her migraine headaches prior to May 18, 2009.  She told the June 2007 VA medical examiner that she was able to avoid having prostrating episodes by taking her prescribed medication (i.e., Maxalt).  However, at the May 18, 2009 VA medical examination, she described having two prostrating episodes per week and there is no indication that her competent account of such episodes is not credible.  We resolve reasonable doubt in the Veteran's favor in finding that a 30 percent rating is warranted from the date of the VA medical examination.  See Fenderson, supra.      

Furthermore, the Board does not find any symptoms and related functional impairment that are not already encompassed by the currently assigned rating.  For these reasons, referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  
  
Moreover, because the Veteran does not allege and is not shown to be unable to sustain or maintain substantially gainful employment, there is no claim for a TDIU reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In making the decision above, the Veteran's statements have been given the benefit of the doubt and every consideration.  In this regard, it is important to note that the Veteran's credibility is a key issue in all her claims, and she must insure that she provides VA with accurate information regarding the nature and extent of her service connected disabilities, as a negative credibility determination would have significant impact on her evaluations.    

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007),  requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

In the May 2007 notice letter, the RO advised the Veteran of what the evidence must show in order to establish entitlement to service connection for her claimed left and right ulnar neuropathies, and described the types of information and evidence that she should submit in support of his claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of her claims.  The RO further explained how VA determines the disability rating and effective date once service-connection has been established, which satisfied Dingess notice requirements.    

Regarding the Veteran's claimed migraine headaches, the Veteran is challenging the initial rating assigned following the grant of service connection in the October 2007 rating decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra, at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the claims.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a NOD. 

Notwithstanding the above, the Board notes that the Veteran was advised, in a November 2008 due-process letter, about how VA determines the disability rating and effective date once service connection has been established, as well as the types of evidence needed to support an increased rating.  She was also provided with the rating criteria under which her migraines were evaluated.  The Veteran's claim was subsequently readjudicated.      

Additionally, the Veteran has been provided with ample opportunity to submit evidence and argument in support of her claims and to participate effectively in the processing of her claims during the course of this appeal.  The Veteran has not alleged any prejudice with respect to the notice, or lack thereof, received for her claims at any time during the course of this appeal. 

Furthermore, the Veteran has been provided with a copy of the above rating decision, the SOC, and the multiple SSOC issued during the course of her claims/appeals, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issues on appeal.  Any timing deficiency that may exist has been cured by issuance of proper notice followed by readjudication of the claims.    

Regarding VA's statutory duty to assist in claims development, the RO has afforded the Veteran with medical examinations and medical opinions have been obtained in connection with her claims.  Cumulatively, the examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's claims.  Therefore, they are deemed adequate for the purposes of this adjudication.   

Also, treatment records adequately identified as relevant to the Veteran's claims have been obtained to the extent possible, or otherwise submitted, and are associated with the record.  There are no additional pertinent records found in the Veteran's electronic folder through Virtual VA.  The records therein are merely duplicative of records in the claims file.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to her appeal that needs to be obtained.  Additionally, the Board further finds that there has been compliance with our prior remand with respect to the claims adjudicated herein.  Stegall v. West, 11 Vet. App. 268   (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In this regard, we note that the RO asked the Veteran to provide a completed authorization and consent to release form for the physician who treated her claimed disorders and further suggested that she send the information herself in the November 2010 due-process letter.  The RO also asked the Veteran to provide copies of her sick leave statements since her discharge from service at that time.  However, the Veteran did not respond to the letter.  She was also afforded with a medical examination December 2010 pursuant to the Board's remand, which included all necessary testing.  Pertinent to this appeal, left ulnar neuropathy was confirmed by EMG study whereas there was no evidence of right ulnar neuropathy found on EMG study.  A supplemental medical opinion from a neurologist was obtained in January 2012 due to contradictory findings and inadequate rationale provided by the December 2010 medical examiner.  The January 2012 medical opinion is adequate.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  



ORDER

Entitlement to service connection for right ulnar neuropathy is denied.

Entitlement to service connection for left ulnar neuropathy is granted.

Entitlement to an initial rating higher than 10 percent for service-connected migraine headaches prior to May 18, 2009 is denied.

Entitlement to an initial rating of 30 percent for service-connected migraine headaches is granted from May 18, 2009, forward, is granted, subject to the laws and regulations governing the payment of monetary awards. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


